DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, 14, and 15, drawn to a modified collagen protein expressed in a transformed cell, in the reply filed on 07 September 2022 is acknowledged.
Claims 9-13 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022.
	Claims 1-8, 14, and 15 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please see issues below and the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.
(i)	The sequences disclosed in Figures 10 and 11 are not accompanied by the required reference to the relevant sequence identifiers.  (Please note that this issue could be overcome, for example, by amending the Brief Description of the Drawings to refer to the relevant sequence identifiers).  
(ii)	The Examiner acknowledges the submission of the substitute sequence listing on 02 July 2020.  However, Applicant did not amend the specification to include the insertion of a separate statement paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I); §2422.03(I); and §2422.03(a); see also the Communication mailed on 27 May 2020). For example, MPEP §2422.03(a) specifically states that “applicants may submit a sequence listing under 37 CFR 1.821 as an ASCII text file EFS-Web instead of on compact disc, provided the specification contains a statement in a separate paragraph (preferably on the first page) that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of each text file must be in compliance with ASCII and have a file name with a “.txt” extension” (emphasis added by Examiner). Please note that this issue could be overcome by amending the first page of specification to include a separate paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Specification
2.	The abstract of the disclosure is objected to because: (i) the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided (see line 5); and (ii) in line 6, the duplicate phrase “into the cell,” should be deleted.  
Correction is required.  See MPEP § 608.01(b).

3.	The disclosure is objected to because of the following informalities: 
3a.	The Brief Description of the Drawings does not refer to Figures 7A-C and Figures 12A-C.
3b.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 10, [0018]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
4.	Claims 5 and 8 are objected to because of the following informalities:  
4a.	Claim 5 recites numerous acronyms in lines 2 and 3 without first defining what they represent in the claim.  While the claim can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
4b.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5a.	Claim 3 recites the limitation "said insertion or addition" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 3 depends, does not recite the limitation of an insertion or addition.
5b.	Claims 4 and 5 are rejected as being indefinite because claim 4 recites the limitation "wherein the protein different from collagen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends, does not recite the limitation of “a protein different from collagen”.  
5c.	Regarding claim 5, the three recitations of parentheses and “e.g.” render the claim indefinite because it is unclear whether the limitations in the parentheses and the “e.g.” phrase are part of the claimed invention.  See MPEP § 2173.05(d).
5d.	Claim 5 is rejected as being indefinite because in lines 2-3, the claim recites both proteins and genes for a luminescent protein.  The claimed invention under examination is directed to a modified collagen protein.  Claim 5 recites that the modified collagen protein is modified by a labeling protein which is a fluorescent or luminescent protein.  However, the claim continues to recite in parentheses that the luminescent protein is a luciferase and then lists specific genes.  The claim is not clear because the accepted meaning of a gene is “the DNA sequence required for synthesis of a functional protein or RNA that includes the coding regions (exons), transcription-control regions, and introns [that is usually located on a chromosome]” (see Lodish et al., Molecular Cell Biology. 4th edition. New York: W.H. Freeman; 2000. Section 9.1, Molecular Definition of a Gene;; definition of “gene” from Merriam-Webster dictionary, www.merriam-webster.com/dictionary/gene; accessed 04 September 2019).  A gene is structurally distinct from a protein, which is comprised of amino acids.  Therefore, it is not clear how a gene can be a protein, as recited in the instant claim.  
5e.	Claim 5 is rejected as being indefinite because in line 4, the claim recites the phrase “a special peptide”. The phrase “special peptide” is a subjective term and the specification does not provide a standard for measuring the scope of the term and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see MPEP 2173.05(b)(III)).
5f.	The term “drug delivery vehicle” in claim 14, line 1 is a relative term which renders the claim indefinite. The term “drug delivery vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is a “drug delivery vehicle” a syringe?  Tablet?  Capsule?  Cream/ointment?  Bandage?  Mesh?  Liquid?  Pharmaceutical composition?  The instant specification does not provide a definition for a “drug delivery vehicle” and it is not clear what elements/structures the term encompasses or does not encompass.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxford, J.T. (US 2016/0331814).
	Oxford teaches compositions comprising a collagen 11a1 (Col 11A1 or type XIα1) protein, nucleic acids encoding such, and methods of producing any polypeptide of the invention (page 1, [0010-0011]; page 2, [0030]; page 9, [0096]; page 10, [0109]; page 22, [0219]).  Oxford discloses that the Col 11A1 polypeptide comprises one or more modifications (page 9, [0100]).  Oxford continues to indicate that the Col 11A1 polypeptide may be linked to a fusion partner, e.g., a ligand, an epitope tag, and a peptide (page 9, [0102]).  Oxford teaches that the fusion partner may be luciferase, a green fluorescent protein, a red fluorescent protein, and a yellow fluorescent protein, meeting the limitations of instant claims 4 and 5 (page 9, [0102]).  Oxford discloses that the fusion partner is attached to the amino terminus or carboxyl terminus of the Col 11A1, meeting the limitations of instant claim 3 (page 14, [0153]). Oxford states that pharmaceutical compositions (that include the Col 11A1 proteins of the invention) may be formulated in different dose forms, such as a tablet, capsule, caplet, gelcap, syrup, cream, gel, lotion, ointment, and sterile solution, among others, meeting the limitations of instant claims 14 and 15 (page 2, [0027-0028]; page 4, [0049]; page 11, [0114-0124]). 


7.	Claims 1-6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (U.S. Patent 6,277,600).
	Tomita et al. teach a trimeric chimera protein comprising a collagen, such as type V collagen and type XI collagen, and a biologically active peptide fused to the collagen, meeting the limitations of instant claims 1, 2, 4, and 6 (column 2, lines 19-67 through column 3, lines 1-37 and 53-54; column 4, lines 24-42).  Tomita et al. disclose that the biologically active peptide includes growth factors, cytokines, hormones, and enzymes, meeting the limitations of instant claims 4 and 5 (column 4, lines 43-62). Tomita et al. indicate that the biologically active peptide is fused to the amino (N) terminal side of the collagen, meeting the limitations of instant claim 3 (column 4, lines 10-23; Figures 1A, 1B). Tomita et al. teach that the chimeric protein may be delivered to a living body and mixed in a solution of physiological salt, meeting the limitations of instant claims 14 and 15 (column 6, lines 29-67 through column 7, lines 1-18).
Conclusion
Claims 1-7, 14, and 15 are rejected.  Claim 8 is objected.  It is noted that the amino acid sequences of SEQ ID NOs: 2 and 4 (and sequences 90% identical thereto) are free of the prior art.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Gordon et al. Cell Tissue Res 339: 247-257, 2010 (review of collagens)


Ouzounov et al. US 2019/0153068 (teach non-naturally occurring collagen that includes a secretion tag, histidine tag, GFP tag, protease cleavage site, beta-lactamase and/or GEK or GDK amino acid trimer repeats (page 1, [0010-0011]; page 2, [0018-0021]).

Tanaka et al. WO 2016/152882 (cited on the IDS of 19 January 2021; English language translation provided with the instant Office Action; Tanaka et al. teach a fusion protein comprising a fluorescent or luminescent protein bound to the N- or C-terminus of collagen ([0006]; [0009-0010], [0012], [0014-0015]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
27 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647